       Case 1:19-cv-11512-AJN-SLC Document 41 Filed 04/19/21 Page 1 of 1




                                          MAILING ADDRESS: 250 PARK AVENUE | 7TH FLOOR | NEW YORK, NEW YORK 10177
                                                                 TELEPHONE (800) 583-1780 | FACSIMILE (800) 583-1787

                                                                                           M. SALMAN RAVALA, ESQ. 
                                                                                                      LICENSED IN NY
                                                                DIRECT: 1.212.920.7142 X. 502 | SRAVALA@LAWCRT.COM


                                              April 16, 2021
                              Plaintiff's requested extension (ECF No. 40) is GRANTED. Plaintiff shall submit
Via Electronic Case Filing    proposed findings of fact and conclusions of law concerning damages no later
The Honorable Sarah L. Cave than May 14, 2021. Defendants shall submit their response to Plaintiff's
United States District Court submission, if any, by May 28, 2021. The terms of the Court's March 12, 2021
Southern District of New York Scheduling Order (ECF No. 38) are incorporated by reference.
500 Pearl Street
Courtroom 18A                 The Clerk of the Court is respectfully directed to close ECF No. 40.
New York, NY 10007
                              SO ORDERED 4/19/2021
       RE:
             Case Title: Asesoral Business Partners, LLC v. Seatech Worldwide Corp. et al.
             Case No.:      19-CV-11512-AJN

Dear Judge Cave:

        The undersigned counsel represents Plaintiff, Asesoral Business Partners, LLC,
(“Plaintiff”) in the above-captioned matter. Pursuant to Your Honor’s Scheduling Order
docketed on ECF (Doc. No. 38), the Court Ordered the Plaintiff to submit proposed findings of
fact and conclusions of law as they relate to a Motion for Default Judgment that was granted, in
part, by Hon. Alison J. Nathan.

         Regrettably, our office building remains closed due to an electrical fire that occurred in
the building, and as such, the undersigned is unable to enter the building and access the client’s
file in this action. As such, we write to request a four-week extension to submit the requested
information pursuant to Your Honor’s Order. Enclosed is a copy of an email from the building
office relating to the fire with no one being permitted to enter the premises.

       We thank you in advance.


                                               Respectfully,
                                               /s/ M. Salman Ravala

                                               M. Salman Ravala, Esq.
                                               Criscione Ravala, LLP




                                    NEW YORK | NEW JERSEY | FLORIDA
                                         WWW.LAWCRT.COM
